Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08/03/2022 has been entered. Claims 1-2, 4-5, 8-9, 14-16 and 18-20 have been amended. Claims 3 and 17 have been canceled. Claims 1-2, 4-16 and 18-20 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-9, 12, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mancuso et al. (US 20160143028 A1) in view of Griot et al. (US 20150148038 A1).
Regarding claim 1, Mancuso teaches a method for transmitting data of a user equipment (UE) in a wireless communication system (method of Fig. 2 with the system of Fig. 1), comprising: 
transmitting a maximum data usage value of a licensed band configured in the UE to a first node (WAP device 117) of a network (WAP device configuration file available for the WAP device 117 is sent by the mobile broadband configuration server 160 to the WAP device 117 agent in a secure message, [0056], examples of configuration parameters include… an amount of data usage permitted in a time period…a duration that a connection to the wide-area mobile communication network will be maintained [0049] and for example, in a trade show, the trade show sponsor is the enterprise owner of the WAP devices and may subscribe to a maximum aggregate daily data usage for all of the deployed WAP devices, [0073]); 
receiving configuration update information from the first node when a data usage value  of the licensed band measured at a second node of the network reaches the maximum data usage value (The WAP device 117 compares the measured data usage to the threshold data usage for a subscription period. In response to a comparison result, the WAP device 117 determines a likelihood value that indicates a probability that the maximum data usage for the wireless access device will be exceeded within the subscription period and, in an example, reports the likelihood value to the configuration server, [0075]); and 
updating a configuration related to data transmission based on the configuration update information (During the course of the day at the trade show, the mobile broadband configuration server is configured to modify, based on the measured data usage reported by the individual WAP devices, the maximum aggregate daily usage allocated to respective ones of the WAP devices, [0073]), 
wherein the configuration update information is information related to reconfiguration for a communication environment of the network (the mobile broadband configuration server is able to increase data usage allocated to the WAP device at the popular venue to, say 1/15.sup.th, of the allocated maximum aggregate daily usage, and reduce the WAP device near the entrance to 1/30.sup.th or some other value, to permit the end users to continue to use the WAP device deployed to the popular venue, [0073]).
However, Mancuso does not teach  wherein the reconfiguration is for allowing only the data transmission using an unlicensed band, and for notifying that a cell operating on the unlicensed band can be configured as a serving cell for the UE.
	In an analogous art, Griot teaches  wherein the reconfiguration is for allowing only the data transmission using an unlicensed band (the network may trigger this procedure to indicate to eNB 705 that only unlicensed or authorized shared radio frequency spectrum band can be used, [00820), and for notifying that a cell operating on the unlicensed band can be configured as a serving cell for the UE (For example, once a certain data cap over licensed radio frequency spectrum band is achieved, a cell 210 (e.g., first cell 210-a) serving UE 215 using licensed radio frequency spectrum band may be configured to discontinue serving the UE 215, while another cell (e.g., second cell 210-b) that may serve UE 215 using unlicensed radio frequency spectrum band may continue to serve the UE 215, [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data usage method of Mancuso with the cell characteristics of Griot to provide a method and a system to better configure wireless service for a user equipment (UE) in a wireless communications network in which the UE may be served over one or more of multiple cells as suggested.

Regarding claim 2, Mancuso as modified by Griot teaches the method of claim 1, wherein the UE  communicates using an unlicensed band or wireless fidelity (Wi-fl) (The mobile wireless access point securely pairs with the end user device through a short-range communication medium, such as Bluetooth Wi-Fi or other local area wireless network technology, Mancuso [0014]).

Regarding claim 4, Mancuso as modified by Griot teaches the method of claim 2, wherein the configuration update information includes quality of service (QoS) information of a provided communication service or information on a wireless access technology allowed to the UE (The WAP device based on certain conditions related to the identified high data usage end user device dynamically adjust the number of users of the particular WAP device so as to maintain a positive experience and quality of service (QoS) for all of the users connected to the particular WAP device, Mancuso [0073]).

Regarding claim 5, Mancuso as modified by Griot teaches the method of claim 2, wherein the configuration update information includes information notifying that quality of a communication service may be deteriorated due to the use of the unlicensed band of the UE (a predetermined number of dropped or lost packets may indicate interference or some other indicator of diminished QoS may be determined and used as a basis for determining interference, Mancuso [0078]).

Regarding claim 7, Mancuso as modified by Griot teaches the method of claim 2, further comprising: transmitting information on an access method indicating a wireless access technology applicable for use of a communication service to the first node (In response to identifying a high data usage end user device, the mobile broadband configuration server may take remedial action by determining if another mobile wireless access point device is in the vicinity of the WAP device presently connected to the end user device. Upon a determination that another WAP device is in the vicinity of the WAP device presently connected to the end user device, the mobile broad configuration server may forward instructions via the WAP device to the high data usage end user device to transfer connection to the other WAP device from the mobile wireless access point device, Mancuso [0073]).

Regarding claim 8, Mancuso as modified by Griot teaches the method of claim 7, wherein a connection between the UE and the network is configured by the first node based on the information on the access method (the mobile broad configuration server may forward instructions via the WAP device to the high data usage end user device to transfer connection to the other WAP device from the mobile wireless access point device, Mancuso [0073]).
Regarding claim 9, Mancuso as modified by Griot teaches the method of claim 8, wherein the UE receives a result of the connection configuration between the UE and the network from the first node (the mobile broad configuration server may forward instructions via the WAP device to the high data usage end user device to transfer connection to the other WAP device from the mobile wireless access point device, Mancuso [0073]).

Regarding claim 12, Mancuso as modified by Griot teaches the method of claim 7, wherein the information on the access method includes a priority value for a wireless access technology that can be applied to use the communication service (Alternatively, the message from the mobile broadband configuration server may a prioritized list of several cellular service providers in Germany and Europe (e.g., XYZ, ABEL, and C9 cellular service providers) that offer better rates than the cellular service provider currently being used by the WAP device, Mancuso [0096]).

Regarding claim 15, Mancuso teaches a user equipment (UE) for transmitting data in a wireless communication system (device 13 of Fig. 3), comprising: 
a communication module including a transceiver (XCVR 1008); a display unit (display 1025); a memory (memory 1064); and a processor (processor 1062) configured to control the communication module, the display unit, and the memory (the microprocessor 1062 also, for example, executes programming or instructions to configure the WAP device 13 to perform various operation, [0084]), wherein the processor is configured to: 
transmit a maximum data usage value of a licensed band stored in the memory to a first node of a network through the communication module (WAP device configuration file available for the WAP device 117 is sent by the mobile broadband configuration server 160 to the WAP device 117 agent in a secure message, [0056], examples of configuration parameters include… an amount of data usage permitted in a time period, [0049] and for example, in a trade show, the trade show sponsor is the enterprise owner of the WAP devices and may subscribe to a maximum aggregate daily data usage for all of the deployed WAP devices, [0073]);
receive configuration update information from the first node through the communication module when a data usage value of the licensed band measured at a second node of the network reaches the maximum data usage value (The WAP device 117 compares the measured data usage to the threshold data usage for a subscription period. In response to a comparison result, the WAP device 117 determines a likelihood value that indicates a probability that the maximum data usage for the wireless access device will be exceeded within the subscription period and, in an example, reports the likelihood value to the configuration server, [0075]); and 
update a configuration related to data use based on the configuration update information (During the course of the day at the trade show, the mobile broadband configuration server is configured to modify, based on the measured data usage reported by the individual WAP devices, the maximum aggregate daily usage allocated to respective ones of the WAP devices, [0073]), 
wherein the configuration update information is information related to reconfiguration for a communication environment of the network (the mobile broadband configuration server is able to increase data usage allocated to the WAP device at the popular venue to, say 1/15.sup.th, of the allocated maximum aggregate daily usage, and reduce the WAP device near the entrance to 1/30.sup.th or some other value, to permit the end users to continue to use the WAP device deployed to the popular venue, [0073]).
However, Mancuso does not teach wherein the reconfiguration is for allowing only the data transmission using an unlicensed band, and for notifying that a cell operating on the unlicensed band can be configured as a serving cell for the UE.
	In an analogous art, Griot teaches wherein the reconfiguration is for allowing only the data transmission using an unlicensed band (the network may trigger this procedure to indicate to eNB 705 that only unlicensed or authorized shared radio frequency spectrum band can be used, [00820), and for notifying that a cell operating on the unlicensed band can be configured as a serving cell for the UE (For example, once a certain data cap over licensed radio frequency spectrum band is achieved, a cell 210 (e.g., first cell 210-a) serving UE 215 using licensed radio frequency spectrum band may be configured to discontinue serving the UE 215, while another cell (e.g., second cell 210-b) that may serve UE 215 using unlicensed radio frequency spectrum band may continue to serve the UE 215, [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data usage method of Mancuso with the cell characteristics of Griot to provide a method and a system to better configure wireless service for a user equipment (UE) in a wireless communications network in which the UE may be served over one or more of multiple cells as suggested.

Regarding claim 16, Mancuso as modified by Griot teaches the UE of claim 15, wherein the processor communicates using the unlicensed band or wireless fidelity (Wi-fl) through the communication module (The mobile wireless access point securely pairs with the end user device through a short-range communication medium, such as Bluetooth Wi-Fi or other local area wireless network technology, Mancuso [0014]).
Regarding claim 19, Mancuso as modified by Griot teaches the UE of claim 16, wherein the processor transmits information on an access method indicating a wireless access technology applicable for use of a communication service to the first node through the communication module (The WAP device based on certain conditions related to the identified high data usage end user device dynamically adjust the number of users of the particular WAP device so as to maintain a positive experience and quality of service (QoS) for all of the users connected to the particular WAP device, Mancuso [0073]).

Regarding claim 20, Mancuso as modified by Griot teaches the UE of claim 19, wherein the processor receives a result of the connection configuration between the UE and the network by the first node based on the information on the access method through the communication module (the mobile broad configuration server may forward instructions via the WAP device to the high data usage end user device to transfer connection to the other WAP device from the mobile wireless access point device, Mancuso [0073]).

Claims 6, 10-11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mancuso et al. (US 20160143028 A1) in view of Griot and further in view of Panaitopol et al. (US 20170006503 A1).
Regarding claim 6, Mancuso as modified by Griot teaches the method of claim 1.
However, Mancuso and Griot do not teach wherein the configuration related to the data transmission is for blocking the data transmission via up-link.
In an analogous art, Panaitopol teaches wherein the configuration related to the data transmission is for blocking the data transmission via up-link (In the uplink the rate enforcement module 65 prevents the allocation of resources if data traffic is in excess of the of the bit rate indicated by the UE-AMBR for the UE-R 3-2, [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data usage method of Mancuso and Griot with the uplink data controlled of Panaitopol to increase the values of the APN-AMBR and the UE-AMBR parameters stored in the HSS for the UE-R to account for the additional data usage during relaying as suggested.

Regarding claim 10, Mancuso as modified by Griot teaches the method of claim 1.
However, Mancuso and Griot do not teach wherein the reconfiguration for the communication environment is triggered based on a policy and charging rule function (PCRF) or an online charging system (OCS)/offline charging system (OFCS) node.
 In an analogous art, Panaitopol teaches wherein the reconfiguration for the communication environment is triggered based on a policy and charging rule function (PCRF) or an online charging system (OCS)/offline charging system (OFCS) node (The at least one core network node may comprise at least one of: a gateway device (e.g. packet data network gateway “PDN-GW” or “P-GW”, or serving gateway (S-GW)); a mobility management entity (MME); and a Policy and Charging Rules Function (PCRF), [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data usage method of Mancuso and Griot with the uplink data controlled of Panaitopol to increase the values of the APN-AMBR and the UE-AMBR parameters stored in the HSS for the UE-R to account for the additional data usage during relaying as suggested.

Regarding claim 11, Mancuso as modified by Griot teaches the method of claim 1.
However, Mancuso and Griot do not teach wherein the second node is a packet data network gateway.
In an analogous art, Panaitopol teaches wherein the second node is a packet data network gateway (P- GW) or a node related with a charging system (The at least one core network node may comprise at least one of: a gateway device (e.g. packet data network gateway “PDN-GW” or “P-GW”, or serving gateway (S-GW)); a mobility management entity (MME); and a Policy and Charging Rules Function (PCRF), [0028].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data usage method of Mancuso and Griot with the uplink data controlled of Panaitopol to increase the values of the APN-AMBR and the UE-AMBR parameters stored in the HSS for the UE-R to account for the additional data usage during relaying as suggested.

Regarding claim 13, Mancuso as modified by Griot teaches the method of claim 12.
However, Mancuso and Griot do not teach wherein the transmitting information on the access method is transmitted in a radio resource control (RRC) connection process with a base station or in a service request process with the first node.
 In an analogous art, Panaitopol teaches wherein the transmitting information on the access method is transmitted in a radio resource control (RRC) connection process with a base station or in a service request process with the first node (n an active or connected state a user communication device is registered with the network and has a Radio Resource Control (RRC) connection with a base station so that the network knows to which base station (or cell thereof) the user communication device belongs and can transmit data to and receive data from the user communication device, [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data usage method of Mancuso and Griot with the uplink data controlled of Panaitopol to increase the values of the APN-AMBR and the UE-AMBR parameters stored in the HSS for the UE-R to account for the additional data usage during relaying as suggested.

Regarding claim 18, Mancuso as modified by Griot teaches the terminal of claim 15.
However, Mancuso and Griot do not teach wherein the configuration related to the data use is for blocking the data transmission via up-link.
In an analogous art, Panaitopol teaches wherein the configuration related to the data transmission is for blocking the data transmission via up-link (In the uplink the rate enforcement module 65 prevents the allocation of resources if data traffic is in excess of the of the bit rate indicated by the UE-AMBR for the UE-R 3-2, [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data usage method of Mancuso and Griot with the uplink data controlled of Panaitopol to increase the values of the APN-AMBR and the UE-AMBR parameters stored in the HSS for the UE-R to account for the additional data usage during relaying as suggested.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mancuso et al. (US 20160143028 A1) in view of Griot and further in view of Faccin et al. (US 2017/0034756 A1).
Regarding claim 14, Mancuso as modified by Griot teaches the method of claim 1.
However, Mancuso and Griot do not teach wherein the reconfiguration for the communication environment is for prohibiting the data transmission to the terminal using NR or LTE.
 In an analogous art, Faccin teaches wherein the reconfiguration for the communication environment is for prohibiting the data transmission to the terminal using NR or LTE (In particular, the UE may be connected to a primary cell providing communication over a licensed frequency band, e.g., an LTE frequency band, [0072] and if a maximum cap for data over the licensed spectrum is reached, the P-GW may decide whether to deactivate the bearer or to block subsequent data traffic, [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data usage method of Mancuso and Griot with the uplink data controlled of Faccin to better distribute the network traffic load as suggested.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         

/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641